

114 HR 5120 RH: Safe, Accountable, Fair, and Environmentally Responsible Pipelines Act of 2019
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 545116th CONGRESS2d SessionH. R. 5120[Report No. 116–661, Part I]IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. DeFazio (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 17, 2020Additional sponsor: Ms. NortonDecember 17, 2020Reported from the Committee on Transportation and Infrastructure with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 17, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on November 15, 2019A BILLTo amend title 49, United States Code, to provide enhanced safety and environmental protection in pipeline transportation, and for other purposes.1.Short title; table of contents(a)Sh‑ort titleThis Act may be cited as the Safe, Accountable, Fair, and Environmentally Responsible Pipelines Act of 2019 or the SAFER Pipelines Act of 2019.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Authorization of appropriations.Sec. 3. Purpose and general authority.Sec. 4. State pipeline safety program certifications.Sec. 5. State pipeline safety grants.Sec. 6. Inspection and maintenance.Sec. 7. Risk analysis and integrity management programs.Sec. 8. Community right-to-know and emergency preparedness.Sec. 9. Cost recovery for design reviews.Sec. 10. Actions by private persons.Sec. 11. Civil penalties.Sec. 12. Criminal penalties.Sec. 13. Emergency response grants.Sec. 14. Verification of pipeline qualification programs.Sec. 15. National pipeline mapping system.Sec. 16. Congressional access to oil spill response plans.Sec. 17. Leak detection technology.Sec. 18. Gas pipeline repair criteria.Sec. 19. Methane release mitigation.Sec. 20. Unusually sensitive areas.Sec. 21. User fees for underground natural gas storage facilities.Sec. 22. Seismicity.Sec. 23. Advancement of new pipeline safety technologies and approaches.Sec. 24. Workforce.Sec. 25. Hiring report.Sec. 26. Plan to combine State damage prevention and one-call notification programs.Sec. 27. Gas gathering lines.Sec. 28. Regulatory updates.Sec. 29. Component verification.Sec. 30. Codification of final rule.Sec. 31. Threatening safe operations of pipeline infrastructure.Sec. 32. Penalty for causing a defect in pipeline infrastructure under construction.Sec. 33. Use of a firearm to damage pipeline infrastructure under construction.Sec. 34. Pipeline safety voluntary information-sharing system.2.Authorization of appropriations(a)Operational expensesThere are authorized to be appropriated to the Secretary of Transportation for the necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration the following amounts:(1)$24,215,000 for fiscal year 2020.(2)$24,941,450 for fiscal year 2021.(3)$26,460,000 for fiscal year 2022.(4)$27,254,000 for fiscal year 2023.(b)Gas and hazardous liquidSection 60125(a) of title 49, United States Code, is amended—(1)in paragraph (1) by striking subparagraphs (A) through (D) and inserting the following:(A)$160,800,000 for fiscal year 2020, of which $10,000,000 shall be expended for carrying out such section 12 and $60,000,000 shall be expended for making grants;(B)$165,624,000 for fiscal year 2021 of which $10,000,000 shall be expended for carrying out such section 12 and $61,800,000 shall be expended for making grants;(C)$170,600,000 for fiscal year 2022, of which $10,000,000 shall be expended for carrying out such section 12 and $63,650,000 shall be expended for making grants; and(D)$175,700,000 for fiscal year 2023, of which $10,000,000 shall be expended for carrying out such section 12 and $65,560,000 shall be expended for making grants.; (2)in paragraph (2) by striking subparagraphs (A) through (D) and inserting the following:(A)$25,000,000 for fiscal year 2020, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants;(B)$25,000,000 for fiscal year 2021, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants;(C)$26,000,000 for fiscal year 2022, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants; and(D)$26,000,000 for fiscal year 2023, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants.; and(3)in paragraph (3) by striking $8,000,000 for each of fiscal years 2017 through 2019 and inserting $9,000,000 for each of fiscal years 2020 through 2023.(c)Emergency response grantsSection 60125(b)(2) of title 49, United States Code, is amended by striking $10,000,000 for each of fiscal years 2012 through 2015 and inserting $12,000,000 for each of fiscal years 2020 through 2023.(d)Pipeline safety information grants to communitiesSection 60130(c) of title 49, United States Code, is amended by striking section 2(b) of the PIPES Act of 2016, the Secretary shall expend $1,500,000 for each of fiscal years 2016 through 2019 to carry out this section. Such amounts shall not be derived from user fees collected under section 60301 and inserting section 2(a) of the SAFER Pipelines Act of 2019, the Secretary shall expend $2,000,000 for each of fiscal years 2020 through 2023 to carry out this section.(e)State damage prevention programsSection 60134(i) of title 49, United States Code, is amended by striking $1,500,000 for each of fiscal years 2012 through 2015 and inserting $2,000,000 for each of fiscal years 2020 through 2023.(f)One-Call notification programsSection 6107 of title 49, United States Code, is amended by striking $1,058,000 for each of fiscal years 2016 through 2019 and inserting $2,000,000 for each of fiscal years 2020 through 2023.3.Purpose and general authority(a)Cost-Benefit analysisSection 60102(b) of title 49, United States Code, is amended—(1)in paragraph (2)—(A)by striking subparagraphs (C) through (E); and(B)by redesignating subparagraphs (F) and (G) as subparagraphs (C) and (D), respectively; and(2)by striking paragraphs (3) through (7).(b)Safety-Related condition reporting(1)Availability of information to first respondersSection 60102(h) of title 49, United States Code, is amended—(A)in paragraph (2) by striking Notice of the condition shall be given concurrently to appropriate State authorities.; and(B)by adding at the end the following:(3)(A)Notice of the condition of an intrastate or interstate pipeline facility shall be given concurrently to appropriate State authorities.(B)The Secretary shall require that, upon receipt of a report on a safety-related condition submitted under this section, a State agency shall provide the report, upon request, to any relevant State emergency response commission, tribal emergency response commission, tribal emergency planning committee, local emergency planning committee, local government, or public agency responsible for emergency response, including any updates to the report received by the State agency..(2)Exemption removalSection 60102(h) of title 49, United States Code, is further amended by adding at the end the following:(4)Regulations prescribed by the Secretary under this section may not exempt a condition from being subject to reporting requirements if the exemption of such condition would reduce or eliminate the value of the reports as leading indicators of safety or environmental hazards..(c)Automatic or remote-Controlled shut-Off valvesSection 60102(n)(1) of title 49, United States Code, is amended to read as follows:(1)High consequence areas(A)In generalNot later than 2 years after the date of enactment of the SAFER Pipelines Act of 2019, the Secretary shall issue regulations to require operators of transmission pipeline facilities to install and use automatic or remote-controlled shut-off valves for such pipeline facilities that are located in high consequence areas (as defined in part 192 or 195 of title 49, Code of Federal Regulations, as applicable).(B)Other areasThe Secretary may issue regulations to require operators of transmission pipeline facilities to install and use automatic or remote-controlled shut-off valves for such pipeline facilities that are not located in areas described in subparagraph (A)..(d)Crack managementSection 60102 of title 49, United States Code, is amended by adding at the end the following:(q)Crack management(1)In general(A)High consequence areasNot later than 2 years after the date of enactment of this subsection, the Secretary shall issue regulations to require operators of gas pipeline facilities and hazardous liquid pipeline facilities that are located in high consequence areas (as defined in part 192 or 195 of title 49, Code of Federal Regulations, as applicable) to address and repair cracks in such facilities.(B)Other areasThe Secretary may issue regulations to require operators of gas pipeline facilities and hazardous liquid pipeline facilities that are not located in areas described in subparagraph (A) to address and repair cracks in such facilities.(2)RequirementsRegulations issued under paragraph (1) shall specify—(A)under what conditions an engineering assessment of cracks, including environmentally assisted cracks, must be performed;(B)acceptable methods for performing an engineering assessment on a pipeline, including the assessment of cracks coinciding with corrosion;(C)criteria for determining whether the excavation of a pipeline segment is required due to a probable crack, and deadlines for completing any excavation so required;(D)pressure restriction limits for pipelines for which a determination is made to excavate such pipeline pursuant to the requirements of subparagraph (C); and(E)acceptable methods for determining crack growth for any cracks not required to be repaired under the regulations, including growth caused by fatigue, corrosion fatigue, or stress corrosion cracking, as applicable..4.State pipeline safety program certificationsSection 60105(e) of title 49, United States Code, is amended—(1)by inserting In carrying out this subsection, the Secretary may request that a State authority provide records of any inspection of a pipeline facility made by the State authority or any investigation described in subsection (c)(1)(B). after with the certification.; and(2)by inserting after under this subsection the following: , including, upon request by the Secretary, by authorizing the Secretary to participate in such an inspection or investigation.5.State pipeline safety grantsSection 60107 of title 49, United States Code, is amended by adding at the end the following:(f)Grants for rendering aidThe Secretary may make an additional payment, to a State receiving a payment under subsection (a), to pay the costs incurred by the State in rendering aid to another State to respond to a natural disaster or major pipeline incident..6.Inspection and maintenanceSection 60108 of title 49, United States Code, is amended by adding at the end the following:(f)Pipeline construction project data collectionThe Secretary may require the owner or operator of a pipeline facility to provide to the Secretary information the Secretary determines appropriate regarding construction of the pipeline facility, including relating to any shutdown of such construction..7.Risk analysis and integrity management programsSection 60109(c) of title 49, United States Code, is amended by adding at the end the following:(12)Use of direct assessments(A)Transmission pipeline facilities regulationNot later than 2 years after the date of enactment of this paragraph, the Secretary shall issue regulations for appropriate methods of assessment of transmission pipeline facilities under paragraph (3) that prioritize the use of other inspection methods before, in tandem with, or in lieu of, the use of direct assessment, including internal inspection devices or pressure testing, to provide a greater level of safety.(B)Distribution pipelines studyNot later than 2 years after the date of enactment of this paragraph, the Secretary shall submit to the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing—(i)the results of a study of methods of assessment of distribution pipelines that may be used under paragraph (3), other than direct assessment, to determine whether any such methods—(I)would provide a greater level of safety than direct assessment of such pipelines; and(II)are feasible; and(ii)any recommendations based on such study.. 8.Community right-to-know and emergency preparedness(a)In generalSection 60116 of title 49, United States Code, is amended to read as follows:60116.Community right-to-know and emergency preparedness(a)Public education programs(1)In generalEach owner or operator of a gas or hazardous liquid pipeline facility shall carry out a continuing program to educate the public on—(A)the use of a one-call notification system prior to excavation and other damage prevention activities;(B)the possible hazards associated with unintended releases from the pipeline facility; and(C)the physical indications that a release from a pipeline facility may have occurred, the steps that should be taken for public safety in the event of such a release, and how to report such a release.(2)Review and modification of existing programsNot later than 1 year after the date of enactment of the SAFER Pipelines Act of 2019, each owner or operator of a gas or hazardous liquid pipeline facility shall—(A)review its existing public education program for effectiveness, and modify the program as necessary; and(B)submit to the Secretary for review a detailed description of its public education program, including any modifications made to the program under subparagraph (A).(3)Standards; materialThe Secretary may—(A)issue standards for public education programs under this subsection, including standards providing for periodic review of such programs and modification of such programs as needed; and(B)develop material for use in the programs.(b)Liaison with State, local, and Tribal emergency response entities(1)In generalNot later than 1 year after the date of enactment of the SAFER Pipelines Act of 2019, an operator of a gas or hazardous liquid pipeline facility shall establish liaison with—(A)any State entity with responsibility for pipeline emergency response in each State in which the pipeline facility is located;(B)the appropriate local emergency planning entity in each emergency planning district in which the pipeline facility is located; and(C)any Tribal entity with responsibility for pipeline emergency response or planning in the area in which the pipeline facility is located.(2)Communities without local or Tribal emergency planning or response entitiesIn a community for which a local or Tribal entity described in paragraph (1) does not exist, the operator of a gas or hazardous liquid pipeline facility shall liaise, to the extent practicable, with the local fire, police, and other emergency response entities.(3)Availability of information(A)EvaluationNot later than 2 years after the date of enactment of the SAFER Pipelines Act of 2019, and based on the consultation required under subparagraph (C), the Secretary shall conduct an evaluation and determine whether State, local, and Tribal entities described in paragraphs (1) and (2) have sufficient access to pipeline emergency response information.(B)RegulationIf the Secretary determines under subparagraph (A) that State, local, and Tribal entities described in paragraphs (1) and (2) do not have sufficient access to pipeline emergency response information, the Secretary shall issue regulations not later than 3 years after the date of enactment of the SAFER Pipelines Act of 2019 specifying relevant emergency response information and requiring each operator of a gas or hazardous liquid pipeline facility to make such information available to the applicable State, local, and Tribal entities described in paragraphs (1) and (2).(C)ConsultationIn conducting the evaluation under subparagraph (A), the Secretary shall consult with national organizations representing State, local, and Tribal entities described in paragraphs (1) and (2) and the technical safety standards committees described in section 60115..(b)Conforming amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by striking the item relating to section 60116 and inserting the following:60116. Community right-to-know and emergency preparedness..9.Cost recovery for design reviewsSection 60117(n)(1)(B)(i) of title 49, United States Code, is amended by striking $2,500,000,000 and inserting $250,000,000.10.Actions by private personsSection 60121 of title 49, United States Code, is amended by adding at the end the following:(e)MandamusA person may bring a civil action in an appropriate district court of the United States to compel the Secretary to perform a nondiscretionary duty under this chapter that the Secretary has failed to perform..11.Civil penalties(a)Increased penaltiesSection 60122(a) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)by striking $200,000 and inserting $20,000,000; and(B)by striking The maximum civil penalty under this paragraph for a related series of violations is $2,000,000.; and(2)in paragraph (2) by striking $50,000 and inserting $20,000,000.(b)Deposit in Highway Trust FundPenalties collected pursuant to amendments made by this section shall be transferred to the Highway Account of the Highway Trust Fund. 12.Criminal penaltiesSection 60123(a) of title 49, United States Code, is amended by striking knowingly and willfully and inserting knowingly or recklessly.13.Emergency response grantsSection 60125(b)(1) of title 49, United States Code, is amended by striking and local governments in high consequence areas, as defined by the Secretary, and inserting local, and Tribal governments, and nonprofit organizations providing pipeline emergency response training,.14.Verification of pipeline qualification programsSection 60131(g) of title 49, United States Code, is amended—(1)in paragraph (1) by striking ; and and inserting a semicolon;(2)in paragraph (2) by striking the period at the end and inserting ; and; and(3)by adding at the end the following paragraph:(3)with respect to any pipeline facility, means a construction task that is performed on the pipeline facility..15.National pipeline mapping system(a)Information To be providedSection 60132(a) of title 49, United States Code, is amended—(1)by striking Not later than 6 months after the date of enactment of this section, the and inserting The; and(2)by striking (except distribution lines and gathering lines) and inserting , including a distribution line or a gathering line (but not including any gathering lines that are not regulated under part 192 or part 195 of title 49, Code of Federal Regulations),.(b)Requirements for provision of informationSection 60132 of title 49, United States Code, is amended—(1)in subsection (b) by striking under subsection (a) and inserting under this section for inclusion in the National Pipeline Mapping System;(2)in subsection (f) by striking to subsection (a) and inserting to this section for inclusion in the National Pipeline Mapping System; and(3)by adding at the end the following:(g)Requirements for covered facilitiesNot later than 1 year after a pipeline facility described in subsection (a) becomes covered by such subsection, the operator of such facility shall provide to the Secretary the information required under paragraphs (1) through (4) of such subsection with respect to such facility.(h)Additional information on distribution linesNot later than 2 years after a distribution line becomes covered by subsection (a), the operator of such distribution line shall provide to the Secretary, in addition to the information required under paragraphs (1) through (4) of subsection (a), information on the distribution systems that could lead to a point of failure, including—(1)sensing lines;(2)regulator stations;(3)automatic or remote-controlled shut-off valves; and(4)any other distribution pipeline technology or feature that the Secretary determines is appropriate to ensure safety.(i)Update to system(1)In generalNot later than 2 years after the date of enactment of this subsection—(A)the Secretary shall determine whether the inclusion of additional information in the National Pipeline Mapping System would improve the preparation and response efforts of emergency responders with access to the System; and(B)if the Secretary determines under subparagraph (A) that inclusion of additional information in the National Pipeline Mapping System would improve the preparation and response efforts of emergency responders with access to the System, the Secretary shall issue regulations—(i)identifying such additional information as the Secretary determines would improve emergency preparedness and response efforts; and(ii)requiring each person providing information under subsection (a) to provide such additional information.(2)ConsiderationsIn carrying out paragraph (1), the Secretary shall consider inclusion, to the extent practicable, of the following information:(A)A description of the pipeline facility, including the length of the facility and origin and termination points.(B)A 5-year incident, and inspection and enforcement, history for the pipeline facility.(C)If applicable, a summary of any integrity management program activities related to the pipeline facility..(c)Additional information on distribution linesNot later than 1 year after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to specify the information required to be provided pursuant to section 60132(h) of title 49, United States Code.16.Congressional access to oil spill response plansSection 60138(a) of title 49, United States Code, is amended—(1)in paragraph (1) by striking and;(2)in paragraph (2)(D) by striking the period and inserting ; and; and(3)by adding at the end the following:(3)provide to a Member of Congress, upon request from such Member, a copy of any such plan, the contents of which the Secretary may not redact but may note, as the Secretary determines appropriate—(A)proprietary information; and(B)security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations..17.Leak detection technology(a)In generalChapter 601 of title 49, United States Code, is amended by adding at the end the following:60142.Leak detection technology(a)Leak detection technologyNot later than 1 year after the date of enactment of this section, the Secretary shall issue regulations requiring each operator of a gas pipeline facility to install and use advanced leak detection technology on all gas pipelines it operates.(b)RequirementsThe advanced leak detection technology required under subsection (a) shall, at a minimum—(1)have a high accuracy of identifying leak location;(2)be capable of measuring methane concentrations in parts per billion; and(3)be capable of correlating methane concentration measurements to data produced by geographic information systems technology..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by adding at the end the following new item:60142. Leak detection technology..18.Gas pipeline repair criteria(a)In generalChapter 601 of title 49, United States Code, is further amended by adding at the end the following:60143.Gas pipeline repair criteria(a)Leak repair for large loss eventNot later than 1 year after the date of enactment of this section, the Secretary shall issue regulations requiring each operator of a gas pipeline facility to—(1)immediately repair a leak in a gas pipeline facility it operates that results in a large loss event; and(2)report information to the Secretary with respect to such large loss event, including—(A)the location of such large loss event;(B)the total estimated volume of gas released during such event;(C)the cause of the failure; and(D)the time from the detection of a gas leak to the completion of the repair of such leak.(b)Large loss event definedIn this section, the term large loss event means the loss of 300,000 cubic feet or more of gas..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is further amended by adding at the end the following new item:60143. Gas pipeline repair criteria..19.Methane release mitigation(a)In generalChapter 601 of title 49, United States Code, is further amended by adding at the end the following:60144.Methane release mitigation(a)Methane capture from routine operations or maintenanceNot later than 1 year after the date of enactment of this section, the Secretary shall issue regulations requiring each operator of a gas pipeline facility to use the best available technology to capture gas released when performing routine operations or maintenance on the pipeline facility.(b)RegulationsIn issuing regulations under subsection (a), the Secretary shall establish—(1)requirements for the capture of gas released from routine operations, including venting to relieve pressure;(2)requirements for the capture of gas released from maintenance operations, including blowdowns; and(3)procedures for emergency situations that result in a release of gas..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is further amended by adding at the end the following new item:60144. Methane release mitigation..20.Unusually sensitive areas(a)Coastal waters; coastal beachesSection 19 of the PIPES Act of 2016 (49 U.S.C. 60109 note) is amended—(1)in subsection (b) by striking marine coastal waters and inserting coastal waters; and(2)by adding at the end the following:(c)DefinitionsIn this section, the following definitions apply:(1)Coastal beachesThe term coastal beaches means the land between high and low water marks of coastal waters.(2)Coastal watersThe term coastal waters has the meaning given such term in section 4101 of the Shore Protection Act of 1988 (33 U.S.C. 2601)..(b)Coastal watersSection 60109(b)(2) of title 49, United States Code, is amended by striking marine coastal waters and inserting coastal waters.(c)UpdatesNot later than 90 days after the date of enactment of this section, the Secretary of Transportation shall complete the revision required under section 19(b) of the PIPES Act of 2016 (49 U.S.C. 60109 note), as amended by this section.21.User fees for underground natural gas storage facilitiesSection 60302 of title 49, United States Code, is amended—(1)in subsection (c)(2)—(A)in subparagraph (A) by striking and at the end;(B)in subparagraph (B) by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)may only be used to the extent provided in advance in an appropriations Act.;(2)by striking paragraph (3) of subsection (c); and(3)by adding at the end the following:(d)LimitationsFees imposed under subsection (a) shall be sufficient to pay for the costs of activities described in subsection (c), except that the total amount collected for a fiscal year may not be more than 105 percent of the total amount of the appropriations made for the fiscal year activities to be financed by fees..22.Seismicity(a)In generalNot later than 90 days after the date of enactment of this section, the Secretary of Transportation, in consultation with the Federal Energy Regulatory Commission, shall enter into an agreement with the National Academy of Sciences under which the National Academy of Sciences shall prepare a report containing—(1)the results of a study that—(A)evaluates the current Federal requirements for pipeline facility design, siting, construction, operation and maintenance, and integrity management, relating to seismicity, land subsidence, landslides, slope instability, frost heave, soil settlement, erosion, and other dynamic geologic conditions that may pose a safety risk;(B)identifies any discrepancy in such requirements that apply to operators of gas pipeline facilities and hazardous liquid pipeline facilities; and(C)identifies any deficiencies in industry practices related to such requirements; and(2)any recommendations of the National Academy of Sciences based on such results.(b)Report to CongressUpon completion of the report prepared pursuant to subsection (a), the National Academy of Sciences shall submit to the Secretary of Transportation, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate the report.(c)Pipeline facilitiesIn this section, the term pipeline facility  has the meaning given that term in section 60101 of title 49, United States Code.23.Advancement of new pipeline safety technologies and approaches(a)In generalChapter 601 of title 49, United States Code, is amended by adding at the end the following:60145.Pipeline safety enhancement programs(a)In generalThe Secretary may establish and carry out limited safety-enhancing testing programs during the period of fiscal years 2020 through 2026 to evaluate innovative technologies and operational practices testing the safe operation of—(1)a natural gas pipeline facility; or(2)a hazardous liquid pipeline facility.(b)Limitations(1)In generalSuch testing programs may not exceed—(A)5 percent of the total miles of hazardous liquid pipelines in the United States; and(B)5 percent of the total miles of natural gas pipelines in the United States.(2)Individual operator mileage limitationThe Secretary shall limit the mileage an individual operator can test under each program established under subsection (a) to the lesser of—(A)50 percent of the total pipeline mileage in the operator’s system; or(B)1,000 miles. (3)High population areas; high consequence areasAny program established under subsection (a) shall not be located in a high population area (as defined in section 195.450 of title 49, Code of Federal Regulations) or a high consequence area (as defined in section 192.903 of title 49, Code of Federal Regulations).(4)Unusually sensitive areasAny program established under subsection (a) shall not be located in an unusually sensitive area (as described in section 60109(b)).(5)High consequence areas for hazardous liquid pipelines(A)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report containing an examination of the benefits and costs of prohibiting testing in high consequence areas (as defined in section 195.450 of title 49, Code of Federal Regulations) for hazardous liquid pipelines.(B)Contents of reportThe report described in subparagraph (A) shall examine the safety benefits of allowing testing for hazardous liquid pipelines in high consequence areas and whether additional testing conditions are required to protect such areas while conducting the program established under subsection (a) in such areas. (6)Restriction(A)In generalThe Secretary shall not approve a program under this section until the report required under paragraph (5) is submitted to Congress.(B)ExceptionThe limitation in subparagraph (A) shall not apply if—(i)the Secretary determines that there is a need for a program under this section; and(ii)more than 1 year has passed since the date of enactment of this section. (c)DurationThe term of a testing program established under subsection (a) shall be not more than a period of 4 years beginning on the date of approval of the program.(d)Safety standards(1)In generalThe Secretary shall require, as a condition of approval of a testing program under subsection (a), that the safety measures in the testing program are designed to achieve a level of safety that is greater than, or equivalent to, the level of safety required by this chapter.(2)Determination(A)In generalThe Secretary may issue an order under subparagraph (A) of section 60118(c)(1) to accomplish the purpose of a testing program for a term not to exceed the time period described in subsection (c) if the condition described in paragraph (1) is met, as determined by the Secretary.(B)LimitationAn order under subparagraph (A) shall pertain only to those regulations that would otherwise prevent the use of the safety technology to be tested under the testing program.(e)ConsiderationsIn establishing a testing program under subsection (a), the Secretary shall consider—(1)the accident or incident record of the owners or operators participating in the program;(2)whether the owners or operators participating in the program have a safety management system in place and how the application for such program proposes to eliminate or mitigate any potential safety risks;(3)a description of any measures or activities the owners or operators participating in the program propose to eliminate or mitigate any environmental risks; (4)a description of any previous testing and the outcome of such testing of the proposed safety technology through a research and development program carried out by—(A)the Secretary;(B)collaborative research development organizations; or(C)other institutions;(5)whether there have been other testing programs granted under subsection (a) similar to the proposed safety technology and the outcome of such programs; and(6)whether the pipeline segments tested by the program could affect, or are outside of, a high consequence areas (as defined in sections 192.903 and 195.450 of title 49, Code of Federal Regulations) and unusually sensitive areas (as described in section 60109(b)).(f)Multiple operators(1)In generalThe Secretary may select up to 5 owners or operators to carry out a testing program under subsection (a) in a single application.(2)DeterminationIn selecting owners or operators under paragraph (1), the Secretary shall determine that each testing program proposed by such owners or operators—(A)meet the requirements of subsection (d)(1);(B)test a similar technology, best practice, or related set of technologies and best practices; and(C)provides appropriate testing conditions for the technologies or practices being used. (3)Authority to revoke participationIf an owner or operator participating in a program established under subsection (a), the Secretary may revoke permission to participate in such program if—(A)the owner or operator is involved in an accident or incident and the testing program is determined to be the cause or a contributing factor of such accident or incident; or(B)the Secretary determines revocation of permission is warranted for public safety reasons. (g)Data and findings(1)In generalAs a participant in a testing program established under subsection (a), an owner or operator shall submit to the Secretary detailed findings and a summary of data collected as a result of participation in the testing program.(2)Public reportTo the extent practicable, the Secretary shall make a yearly interim report publicly available on the website of the Department of Transportation for any ongoing testing program established under subsection (a) summarizing the progress of such program.(h)Authority to revoke participationThe Secretary shall immediately revoke participation in a testing program under subsection (a) if—(1)the participant has an accident or incident involving a death, or personal injury necessitating in-patient hospitalization and the testing program is determined to be the cause or a contributing factor to such accident or incident;(2)the participant fails to comply with the terms and conditions of the testing program; or(3)in the determination of the Secretary, continued participation in the testing program by the participant would be unsafe.(i)Authority to terminate programThe Secretary shall immediately terminate a testing program under subsection (a) if continuation of the testing program would not be consistent with the goals and objectives of this chapter.(j)State rights(1)ExemptionExcept as provided in paragraph (2), if a State submits to the Secretary notice that the State requests an exemption from any testing program considered for establishment under this section, the State shall be exempt.(2)Limitations(A)In generalThe Secretary shall not grant a requested exemption under paragraph (1) after a testing program is established.(B)Late noticeThe Secretary shall not grant a requested exemption under paragraph (1) if the notice submitted under that paragraph is submitted to the Secretary more than 10 days after the date on which the Secretary issues an order providing an effective date for the testing program.(3)ExceptionA State shall be eligible to withdraw from a testing program if an owner or operator conducting such testing program in such State has an incident involving a death, a personal injury necessitating in-patient hospitalization, or a reportable accident (within the meaning of sections 195.50 and 191.3 of title 49, Code of Federal Regulations), and the testing program is determined to be the cause or a contributing factor to such incident.(4)EffectIf a State has not submitted a notice requesting an exemption under paragraph (1), the State shall not enforce any law (including regulations) that is inconsistent with a testing program in effect in the State under this section.(k)Program review process and public notice(1)In generalThe Secretary shall publish in the Federal Register a notice of each testing program under subsection (a), including the order to be considered, and provide an opportunity for public comment for not less than 60 days.(2)Communication with States(A)In generalAs part of carrying out the process described in paragraph (1), the Secretary shall individually notify, at the time described in paragraph (1), the relevant authorities in the States such testing programs would be conducted in.(B)Notification contentsThe notification described in subparagraph (A) shall include a specific list of the laws or regulations that the State would not be allowed to enforce pursuant to subsection (j)(4) should such testing program go into effect, and the ability of the State to request an exemption from the program.(3)Response from SecretaryNot later than the date on which the Secretary issues an order providing an effective date of a testing program noticed under paragraph (1), the Secretary shall respond to each comment submitted under that paragraph.(l)Report to CongressAt the conclusion of each testing program, the Secretary shall make publicly available on the website of the Department of Transportation a report containing—(1)the findings and conclusions of the Secretary with respect to the testing program; and(2)any recommendations of the Secretary with respect to the testing program, including any recommendations for amendments to laws (including regulations) and the establishment of standards, that—(A)would enhance the safe operation of interstate gas or hazardous liquid pipeline facilities; and(B)are technically, operationally, and economically feasible.(m)StandardsIf a report under subsection (l) indicates that it is practicable to establish technically, operationally, and economically feasible standards for the use of a safety-enhancing technology and any corresponding operational practices tested by the testing program described in the report, the Secretary, as soon as practicable after submission of the report, may promulgate regulations consistent with chapter 5 of title 5 (commonly known as the Administrative Procedures Act) that—(1)allow operators of interstate gas or hazardous liquid pipeline facilities to use the relevant technology or practice to the extent practicable; and(2)establish technically, operationally, and economically feasible standards for the capability and deployment of the technology or practice..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is further amended by adding at the end:60145. Pipeline safety enhancement programs..24.Workforce(a)Staffing(1)In generalThe Secretary of Transportation shall increase the number of full-time equivalent employees (as compared to the number of positions on the date of enactment of this Act) by—(A)8 full-time employees with subject matter expertise in pipeline safety, pipeline facilities, and pipeline systems to finalize outstanding rulemakings and fulfill mandates for the Office of Pipeline Safety of the Pipeline and Hazardous Materials Safety Administration; and(B)3 full-time attorneys, with environmental expertise, in the Office of Chief Counsel of the Pipeline and Hazardous Materials Safety Administration.(2)Pipeline inspection and enforcement personnelThe Secretary shall ensure that the number of positions for pipeline inspection and enforcement personnel in the Office of Pipeline Safety of the Pipeline and Hazardous Materials Safety Administration does not fall below the following:(A)222 for fiscal year 2020.(B)233 for fiscal year 2021.(C)245 for fiscal year 2022.(D)258 for fiscal year 2023.(E)272 for fiscal year 2024.(b)Recruitment and retention authoritiesThe Secretary shall request authority from the Office of Personnel Management to use incentives, as necessary, to recruit and retain a qualified workforce, including for inspection and enforcement personnel and subject matter experts dedicated to rulemaking activities in the Office of Pipeline Safety of the Pipeline and Hazardous Materials Safety Administration—(1)special pay rates permitted under section 5305 of title 5, United States Code; and(2)repayment of student loans accompanied by a continued service agreement, permitted under section 5379 of title 5, United States Code.25.Hiring reportNot later than 180 days after the date of enactment of this Act, and annually thereafter through calendar year 2023, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall submit to Congress a report on the efforts of the Administration to hire women, minorities, and veterans as inspectors since January 1, 2012.26.Plan to combine State damage prevention and one-call notification programsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan to combine the activities carried out by the Secretary under sections 6106 and 60134 of title 49, United States Code.27.Gas gathering lines(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations on gas gathering lines based on the notice of proposed rulemaking published on April 8, 2016, titled Pipeline Safety: Safety of Gas Transmission and Gathering Pipelines (81 Fed. Reg. 20722).(b)RegulationsThe final regulations issued under subsection (a) shall cover—(1)all gas gathering lines in class 4, class 3, and class 2 locations, as classified in section 192.5 of title 49, Code of Federal Regulations; and(2)gas gathering lines with a diameter of at least 8 inches that are located in a class 1 location, as classified in section 192.5 of title 49, Code of Federal Regulations.28.Regulatory updates(a)Definition of outstanding regulationIn this section, the term outstanding regulation means—(1)a final rule required to be issued under the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90; 125 Stat. 1904) that has not been published in the Federal Register;(2)a final rule required to be issued under the Protecting our Infrastructure of Pipelines and Enhancing Safety Act of 2016 (Public Law 114–183; 130 Stat. 514) that has not been published in the Federal Register; and(3)any other final rule regarding gas or hazardous liquid pipeline facilities required to be issued under this Act or an Act enacted before the date of enactment of this Act that has not been published by the date required in such Act in the Federal Register.(b)RequirementNot later than 5 days after the date of enactment of this Act, and every 30 days thereafter until an outstanding regulation is published in the Federal Register, the Secretary of Transportation shall provide an update on the status of each outstanding regulation by—(1)publishing on a publicly available website of the Department of Transportation information regarding the status of each outstanding regulation; and(2)submitting notification to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate.(c)ContentsThe information described in section (b)(1) shall include—(1)with respect to an outstanding regulation under review by the Office of the Secretary for not more than 45 days—(A)the date that such outstanding regulation was submitted to the Office of the Secretary for review; and(B)the staff allocations within the Office of the Secretary with respect to each such outstanding regulation and any resource constraints affecting the review;(2)with respect to an outstanding regulation under review by the Office of the Secretary for more than 45 days—(A)the information described in paragraph (1);(B)a description of why such outstanding regulation is under extended review;(C)a work plan for finalizing review of such outstanding regulation; and(D)the date of anticipated completion of such review;(3)with respect to an outstanding regulation that has been transmitted to neither the Office of Management and Budget nor the Office of the Secretary—(A)a description of the work plan for such outstanding regulation;(B)the anticipated date on which such regulation will be transmitted to the Office of Management and Budget and the Office of the Secretary;(C)the staff allocations with respect to such outstanding regulation;(D)any resource constraints affecting the rulemaking process for such outstanding regulation; and(E)any other details associated with the development of such outstanding regulation that affect the progress of the rulemaking process with respect to such outstanding regulation; and(4)with respect to an outstanding regulation that has been transmitted to the Office of Management and Budget—(A)the date such outstanding regulation was submitted to the Office of Management and Budget for review; and(B)a statement of whether the outstanding regulation remains under review by the Office of Management and Budget or has been transmitted for further review by the Office of the Secretary or the Administrator of the Pipeline and Hazardous Materials Safety Administration.29.Component verification(a)In general(1)VerificationSection 60102(e) of title 49, United States Code, is amended—(A)(i)in paragraph (1), by striking and at the end; and(ii)in paragraph (2), by striking the period at the end and inserting ; and; (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively (and by adjusting the margins accordingly);(C)by striking The Secretary shall and inserting the following:(1)In generalThe Secretary shall; and(D)by adding at the end the following:(C)for facilities identified under subparagraphs (A) and (B), shall include, for all pipes and related components for which the regulations of the Pipeline and Hazardous Materials Safety Administration require compliance with a standard incorporated by reference for such pipe or related component, documentation of verification that such pipe or related component meets such standard.(2)VerificationThe verification described in paragraph (1)(C) shall be conducted by—(A)an independent third party on behalf of the operator;(B)the operator, so long as such operator does not pay, or receive payment from, a manufacturer, distributor, or supplier of a pipe or related component described in paragraph (1)(C) for such verification; or(C)a United States manufacturer of a pipe or related component described in paragraph (1)(C) that is accredited by the International Organization for Standardization.(3)DefinitionsIn this subsection:(A)VerificationThe term verification means sufficient testing and auditing to confirm that a standard has been met in the production of a pipe or related component.(B)Independent third partyThe term independent third party means an entity that—(i)does not have a commercial relationship with the manufacturer or supplier of a pipe or related component; and(ii)is accredited by the International Organization for Standardization..(2)ApplicabilityThe amendments made by this subsection shall only apply to pipes and components that are—(A)covered by the amendments made by such subsection; and(B)purchased on or after the date of enactment of this Act.(b)Review of compliance of flanges and fittings(1)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall complete a review of the compliance of flanges and fittings of a pipeline facility (as such term is defined in section 60101 of title 49, United States Code) with Federal requirements.(2)Contents of reviewThe review required under paragraph (1) shall include—(A)a compilation of the existing standards that are incorporated by reference in regulations of the Pipeline and Hazardous Materials Safety Administration and apply to the manufacturing, operation, and maintenance of such flanges and fittings;(B)a review of the existing oversight authority of the Secretary of Transportation over manufacturers and distributors of such flanges and fittings and any lack of oversight authority that could lead to incidents or accidents;(C)an analysis of the degree of compliance by such manufacturers and distributors with the standards described in subparagraph (A), the identification of any instances of non-compliance with such standards, and the form, degree, and scope of such non-compliance;(D)a review of the extent to which verification (as such term is defined in section 60102(e) of title 49, United States Code, as added by this section) by operators of pipeline facilities of whether such flanges and fittings of pipeline facilities meet the applicable standards described in subparagraph (A) is occurring;(E)a review of the safety benefits of requiring pipeline incident reports to include the identification of the manufacturer of the flanges and fittings involved in those incidents; and(F)an identification and recommendation of any additional authorities or responsibilities for the Secretary of Transportation, or additional standards, necessary to improve the safety and integrity of flanges and fittings through manufacturing and distribution.(3)ReportNot later than 210 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Secretary of Transportation a report containing the results of the review completed under paragraph (1) and any recommendations for legislation or changes to existing regulations.(4)Public comment process(A)In generalNot later than 30 days after submission of the report required under paragraph (3) to the Secretary, the Secretary shall provide a period of not fewer than 60 days for public comment regarding such report.(B)ReportNot later than 180 days after the end of the public comment period described in subparagraph (A), the Secretary shall publish in the Federal Register a report responding to the public comments submitted.(C)Contents of reportIn the report described in subparagraph (B), the Secretary shall indicate any anticipated actions the Secretary will take with respect to flanges and fittings of a pipeline facility based on the comments submitted under this paragraph and the report under paragraph (3).30.Codification of final ruleThe amendments to the Code of Federal Regulations made pursuant to the final rule of the Environmental Protection Agency, titled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources and published in the Federal Register on June 3, 2016 (81 Fed. Reg. 35824), shall have the same force and effect of law as if such amendments had been enacted by an Act of Congress, except that the Administrator of the Environmental Protection Agency may revise such regulations, as provided for under the Clean Air Act, if such revision would result in a reduction in gas release.31.Threatening safe operations of pipeline infrastructureSection 60123 of title 49, United States Code, is amended by adding at the end the following:(e)Penalty for threatening the safe operations of pipeline infrastructure(1)In generalA person knowingly and willfully engaging in the unauthorized turning or manipulation of a valve of any pipeline facility described in subsection (b) shall be fined under title 18, imprisoned for not more than 5 years, or both.(2)Rule of statutory constructionNothing in this subsection abridges the exercise of rights guaranteed under the First Amendment to the Constitution of the United States. .32.Penalty for causing a defect in pipeline infrastructure under constructionSection 60123 of title 49, United States Code, is further amended by adding at the end the following:(f)Penalty for causing a defect in pipeline infrastructure under construction(1)In generalA person knowingly and willfully causing a defect in a pipe, pump, or valve intended to be used in any pipeline facility described in subsection (b) that would affect the integrity or safe operation of any such facility shall be fined under title 18, imprisoned for not more than 5 years, or both.(2)Rule of statutory constructionNothing in this subsection abridges the exercise of rights guaranteed under the First Amendment to the Constitution of the United States. .33.Use of a firearm to damage pipeline infrastructure under constructionSection 60123 of title 49, United States Code, is further amended by adding at the end the following: (g)Penalty for using a firearm to damage pipeline infrastructure under construction(1)In generalA person knowingly and willfully using a firearm to puncture or damage a pipe, pump, or valve intended to be used in any pipeline facility described in subsection (b) shall be fined under title 18, imprisoned for not more than 5 years, or both.(2)Rule of statutory constructionNothing in this subsection abridges the exercise of rights guaranteed under the First Amendment to the Constitution of the United States..34.Pipeline safety voluntary information-sharing system(a)In generalChapter 601 of title 49, United States Code, is further amended by adding at the end the following:60146.Voluntary information-sharing system(a)Establishment(1)In generalSubject to the availability of funds, the Secretary may establish a confidential and nonpunitive voluntary information-sharing system (referred to in this section as the System) to encourage collaborative efforts to improve inspection information feedback and information sharing, with the purpose of improving natural gas transmission and hazardous liquid pipeline safety.(2)ComponentsThe System—(A)shall include pipeline integrity risk analysis information; and(B)may include other information relating to reducing pipeline incidents, such as—(i)lessons learned from accidents and near misses;(ii)process improvements;(iii)technology deployments; and(iv)other voluntary information-sharing systems.(3)RequirementThe System shall protect proprietary information while encouraging the exchange of data, including in-line inspection and dig verification data, among operators, tool vendors, and the representatives of the Secretary to facilitate the development of—(A)advanced pipeline-inspection technologies; and(B)enhanced risk analysis.(4)ConsultationIf appropriate, the Secretary may involve other public and private stakeholders in establishing and maintaining the System.(b)Data managerIn carrying out this section, the Secretary may engage a partner agency or nongovernmental entity to receive, store, manage, and provide for the use of—(1)system data; and(2)information submitted to the System.(c)Limitation on disclosure(1)Applicability of FOIAAny part of any record (including, but not limited to an analysis by a pipeline operator of the safety risks of the pipeline operator and a statement of the mitigation measures identified by the pipeline operator to address those risks) provided to the Secretary and retained in the System is exempt from the requirements of section 552 of title 5, and specifically exempt from release under subsection (b)(3) of that section, if the record is—(A)supplied to the Secretary for purposes of the System; or(B)made available for inspection and copying by an officer, employee, or agent of the Secretary for purposes of the System.(2)ExceptionNotwithstanding paragraph (1), the Secretary in consultation with the information owner, may disclose deidentified material or any part of any record comprised of facts otherwise available to the public if, in the sole discretion of the Secretary, the Secretary determines that disclosure would be consistent with the confidentiality needed for the System and improve pipeline safety.(d)Excluded evidenceExcept as provided in subsection (f), any data or information submitted to or stored, managed, analyzed, or produced by the System shall not be used—(1)as evidence for any purpose in any Federal, State, local, Tribal, or private litigation, including any action or proceeding; or(2)to support any corrective action relating to a probable violation under this chapter (including any regulation promulgated or order issued under this chapter).(e)Exclusion from discoveryExcept as provided in subsection (f), any data or information submitted to or stored, managed, analyzed, or produced by the System shall not be subject to discovery in any Federal, State, local, Tribal, or private litigation or other proceeding.(f)Limitations on exclusionThe exclusions described in subsections (d) and (e) shall not apply to—(1)evidence of a knowing and willful violation;(2)a reportable release under sections 191.7 or 195.50 of title 49, Code of Federal Regulations (or a successor regulation);(3)a safety-related condition under sections 191.7 or 195.55 of title 49, Code of Federal Regulations (or a successor regulation); or(4)data or information obtained by the Secretary independently of the System.(g)Governing boardNot later than 180 days after the date of enactment of this section, the Administrator shall establish a governing board co-chaired by the Administrator and a representative of the pipeline industry to—(1)govern the System through consensus of the board and co-chairs;(2)develop governance documents and oversee their enforcement; and(3)establish and appoint members of issue analysis teams;(h)ConfidentialityNo person, including any System governing board member, program manager, third-party data manager, issue analysis team member, nor any Federal, State, local or tribal agency, having or obtaining access to any data or information submitted to, stored, managed, analyzed or produced by the System, shall release or communicate that information to any person outside the System, with the sole exception being the publication of reports by the System based on analysis of de-identified information and safety related findings that the System governing board in its sole discretion determines to publish or authorize the Administration to publish.(i)Voluntary participationNo person may be compelled to participate in or submit data or information to the System.(j)Sustainable fundingThe Secretary shall explore sustainable funding sources for the System, including public-private partnerships.(k)EffectNothing in this section affects any Federal or State pipeline safety law.(l)Limitation on fundingThe Secretary may expend not more than $1,000,000 for each of the fiscal years 2020 through 2024 to establish the System.(m)Savings clauseNotwithstanding the protections provided under this section, no pipeline operator may use the submission of information to the System as protection against enforcement actions or corrective orders that are based on information or evidence obtained outside of the System..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is further amended by adding at the end the following:60146.Voluntary information-sharing system..December 17, 2020Reported from the Committee on Transportation and Infrastructure with an amendmentDecember 17, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed